Exhibit 10.1


Final Release and Waiver of Claims
This Final Release and Waiver of Claims (the “Agreement”) is by and between
Compass Minerals International, Inc. (the “Company”) and Angela Y. Jones (“You”
or “Your”) (collectively, the “Parties”).


Whereas, You worked for the Company as Chief People Officer in Overland Park,
Kansas; and
Whereas, the Company and You have agreed to conclude Your employment with the
Company on the terms set forth herein as of February 19, 2020 (the “Termination
Date”).
Now, therefore, the Parties agree as follows:
1.    Company Consideration. In exchange for the consideration You are providing
under this Agreement, the Company (provided You timely sign and do not revoke
this Agreement and this Agreement becomes effective) agrees to:
a.    provide You a lump sum severance payment equal to one (1) times Your
annual base salary ($370,000.00) (less applicable deductions and withholdings),
within 60 days after the Termination Date.
b.    provide You a lump sum payment of $240,500, representing Your annual cash
bonus relating to 2020 (less applicable withholdings and deductions), within 60
days after the Termination Date.
c.    provide You a lump sum payment of $206,503, representing Your annual cash
bonus relating to 2019 (less applicable withholdings and deductions), within 60
days after the Termination Date.
d.    pay the premiums due ($12,846.00 in aggregate) under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) to continue coverage under the
Company’s health, vision and dental plans in effect as of the Termination Date,
for You and Your dependents, if any, for 18 months immediately following the
Termination Date, directly to the insurer/COBRA administrator on Your behalf;
provided You and Your dependents, if any, were enrolled in such plans prior to
the Termination Date and further provided You timely enroll for COBRA benefits.
e.    provide You a lump sum payment equal to the value of 7,247 shares of the
Company’s stock underlying the restrictive stock units (“RSUs”) granted to You
and that would have vested pro rata pursuant to Section 4(c)(i)(A) of the
Company’s Executive Severance Plan effective as of January 1, 2019 (the
“Severance Plan”), calculated based on the closing market price on the
Termination Date, granted in exchange for cancelling such vested RSUs, to be
paid in a lump sum payment (less applicable withholdings and deductions), within
60 days after the Termination Date.
f.    provide You with outplacement assistance through Lee Hecht Harrison;
provided activation occurs by April 1, 2020.
g.    enter into the Consulting Agreement, attached to this Agreement as Exhibit
A, entered into contemporaneously hereto.
2.    Your Consideration and Release. In exchange for the consideration the
Company is providing under this Agreement, You agree as follows:




--------------------------------------------------------------------------------




a.    You release and waive, to the maximum extent permitted by law, and without
exception, any and all known, unknown, suspected, or unsuspected claims,
demands, or causes of action (collectively, “claims”), arising at any time in
the past up to and including the date You execute this Agreement, that You have
or could have against the Company, as well as its past, present and future
parents, subsidiaries, affiliates and all other related entities; its and their
predecessors, successors and assigns; the past, present and future officers,
directors, shareholders, trustees, members, employees, attorneys and agents of
any of the previously listed entities; any benefits plan maintained by any of
the previously listed entities at any time; and the past, present and future
sponsors, insurers, trustees, fiduciaries and administrators of such benefit
plans (collectively, “Affiliates”). The claims You release and waive include but
are not limited to:
(1)    claims related to Your employment and the termination of Your employment
with the Company or its Affiliates.
(2)    claims under any federal, state, or local constitution, statute,
regulation, ordinance, or other legislative or administrative enactment (as
amended), including but not limited to:
•
The Age Discrimination in Employment Act, The Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981-1988, the
Civil Rights Act of 1991, the Equal Pay Act, the Pregnancy Discrimination Act,
the Americans with Disabilities Act, the Rehabilitation Act, and the Genetic
Information Nondiscrimination Act.

•
the Employee Retirement Income Security Act (except for any vested benefits
under any tax qualified benefit plan).

•
the Family and Medical Leave Act.

•
the Fair Labor Standards Act.

•
the Sarbanes-Oxley Act.

•
the Occupational Safety and Health Act.

•
the Immigration Reform and Control Act.

•
the Worker Adjustment and Retraining Notification Act.

•
the Fair Credit Reporting Act.

•
the Consolidated Omnibus Budget Reconciliation Act (COBRA).

•
the National Labor Relations Act.

•
the Kansas Act Against Discrimination.

•
the Kansas Age Discrimination in Employment Act.

•
the Kansas Service Letter Statute.

•
the Kansas Workers’ Compensation Act.

•
Kansas state wage payment and work hour laws.



(3)    claims for, based on, or related to discrimination, harassment, or
retaliation; retaliation for exercising any right or participating or engaging
in any protected activity; fraud or misrepresentation; violation of any public
policy; workers’ compensation; the payment of compensation, benefits, sick
leave, paid time off, or vacation; any bonus, health, stock option, retirement,
or benefit plan; tort; contract; and common law.
(4)    claims to recover costs, fees, or other expenses, including attorneys’
fees, incurred in any matter.


- 2 -

--------------------------------------------------------------------------------




Note 1: You are not releasing any claims that You cannot release or waive by
law, including but not limited to the right to file a charge with, or
participate in an investigation conducted by, any appropriate federal, state or
local government agency. Further, nothing in this Agreement should be construed
to prohibit You from such filings or participation. You are, however, releasing
and waiving Your right, and the right of anyone claiming on Your behalf, to any
monetary recovery should any government agency (such as the Equal Employment
Opportunity Commission (“EEOC”), National Labor Relations Board (“NLRB”),
Occupational Safety and Health Administration (“OSHA”), Securities and Exchange
Commission (“SEC”) or Department of Labor (“DOL”)) pursue any claims on Your
behalf. Notwithstanding this Note 1, nothing contained in this Agreement shall
impede Your ability to report possible federal securities violations to the SEC
and other governmental agencies (i) without the Company’s approval and (ii)
without having to forfeit or forego any resulting whistleblower awards.


Note 2: You warrant and represent that (1) You have been paid all compensation
due and owing through the Effective Date, including minimum wage, overtime,
commissions, and bonuses; (2) You have not suffered any workplace injury or
illness; (3) You are not aware of any illegal or fraudulent conduct by or on
behalf of the Company or its Affiliates; (4) You have not been denied any
requested time off or leave of absence or experienced any retaliation for
requesting time off or a leave of absence; and (5) You are not aware of any
facts that would substantiate a claim that the Company, or any of its
Affiliates, has violated Your rights or the rights of any other employee in any
way or with regard to any law, including but not limited to the claims You
released and waived in this Agreement.


Note 3: Nothing in this Section 2 is intended to limit or restrict Your right to
enforce this Agreement.


b.    You shall reasonably cooperate with the Company and its Affiliates in any
ongoing or future investigation or litigation as requested by the Company. The
Company shall reimburse You for reasonable and necessary expenses associated
with Your cooperation. This requirement does not limit Your right to file a
charge with, or participate in, an investigation conducted by any appropriate
federal, state or local government agency (such as the EEOC, NLRB, SEC, DOL or
OSHA), nor does it require You to provide anything other than truthful
information in good faith to the best of Your ability.
c.    You will not disparage in any way, or make negative comments of any sort,
about the Company or its Affiliates, their employees, customers, or vendors,
whether orally or in writing, and whether to a third party or to an employee of
the Company or its Affiliates. The Company agrees to instruct its current
executive officers (as listed in the annual report on Form 10-K to be filed with
the SEC on or about February 26, 2020) to not disparage You in any way or make
negative comments of any sort about You. This prohibition does not limit Your
right to file a charge with, or participate in, an investigation conducted by
any appropriate federal, state or local government agency (such as the EEOC,
NLRB, SEC, DOL or OSHA), nor does it require You to provide anything other than
truthful information in good faith to the best of Your ability.
d.    You agree that You will not, on Your own behalf or on behalf of any other
person, file or initiate any civil complaint or suit against the Company or its
Affiliates in any forum for any claims waived or released by this Agreement. If
You violate this provision by filing such complaint or civil suit, and such
filing is found to be a violation, the Company shall be entitled to recover and
You


- 3 -

--------------------------------------------------------------------------------




shall be liable for the Company’s reasonable attorneys’ fees, expenses and costs
of defending such litigation.
e.    You agree that, as of the Termination Date, You resign any officer or
director positions at the Company and any subsidiaries of the Company, effective
as of the Termination Date.
3.    Business Records and Your Continuing Obligations. You represent that You
have returned to the Company any and all property belonging to the Company,
including but not limited to business records and documents relating to any
activity of the Company or its Affiliates, files, records, documents, plans,
drawings, specifications, equipment, software, pictures, and videotapes, whether
prepared by You or not and whether in written or electronic form.
4.    Confidentiality and Restrictive Covenant Agreements.
a.    You understand that You remain bound by the Confidentiality and Assignment
of Invention Agreement and Restrictive Covenant Agreement signed by You on
December 11, 2017, and any other confidentiality, non-competition or
non-solicitation agreements You signed during Your employment with the Company,
which remain in full force and effect pursuant to their terms. You agree that
the consideration provided to You under this Agreement shall serve as additional
consideration for the continuing requirements and restrictions contained in such
agreements.
b.    You further understand and agree that the terms of this Agreement, and the
circumstances and/or discussions leading to this Agreement, are confidential and
that You will not disclose such terms or communicate the contents of this
Agreement to any third-party, other than to Your immediate family members,
attorneys, or accountants (provided that any such party to whom You disclose
such information makes a promise, for the benefit of the Company, to keep such
information confidential). Nothing in this Agreement shall preclude You from
disclosing such information to any governmental taxing authorities or as
otherwise required by law.
Note: Notwithstanding any other provision of this Agreement, or any other
agreement, You will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that is made (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If You file
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, You may disclose the Company’s trade secrets to Your attorney and use the
trade secret information in a court proceeding so long as You (1) file any
document containing the trade secret under seal and (2) do not disclose the
trade secret, except pursuant to court order.
5.    Your Further Agreements and Acknowledgements. You further agree or
acknowledge:
a.    You have carefully read and fully understand all of the provisions of this
Agreement, which is written in a manner You clearly understand.
b.    You are entering into this Agreement knowingly, voluntarily, and with full
knowledge of its significance, and have not been coerced, threatened, or
intimidated into signing this Agreement.
c.    You received a copy of this Agreement to review on the Termination Date.


- 4 -

--------------------------------------------------------------------------------




d.    You have 21 days from the Termination Date to consider whether to accept
this Agreement (although You may sign it at any time prior to the expiration of
such 21-day review period, if You wish, in Your sole discretion). You may accept
this Agreement by signing and returning the signed copy so that it is received
by the Company (c/o Mary L. Frontczak at the Company’s corporate headquarters
located at 9900 W. 109th Street, Suite 100, Overland Park, Kansas 66210) via
hand-delivery, certified mail, overnight express mail or e-mail
(legal@compassminerals.com) within the 21-day period following receipt of this
Agreement.
e.    that further revisions or changes to this Agreement, whether material or
immaterial, do not restart the running of the 21-day review period.
f.    the Company advises You to consult with independent legal counsel
regarding this Agreement.
g.    the Company advises You to consult with an independent financial advisor
regarding the tax treatment of any payments or benefits under this Agreement.
h.    You may revoke this Agreement within 7 calendar days after You sign it by
providing written revocation, during that time, to the Company (c/o Mary L.
Frontczak at the Company’s corporate headquarters located at 9900 W. 109th
Street, Suite 100, Overland Park, Kansas 66210) via hand-delivery, certified
mail, overnight express mail or e-mail (legal@compassminerals.com) within the
7-day revocation period.
i.    this Agreement shall be effective and enforceable on the 8th calendar day
following the date You execute it, provided You do not earlier revoke it (the
“Effective Date”).
j.     the consideration the Company has provided in this Agreement exceeds
anything to which You are entitled in connection with Your employment or Your
departure from the Company, including under Section 4 of the Severance Plan. You
agree that You are not entitled for any reason, or under any other agreement
with the Company or its Affiliates, including the Severance Plan, to receive any
consideration other than, or in addition to, that which You are receiving under
this Agreement.
k.    neither the Company nor its Affiliates has made any representations or
warranties to You regarding this Agreement, including the tax treatment of any
payments or benefits under this Agreement, and neither the Company nor its
Affiliates shall be liable for any taxes, interest, penalties, or other amounts
owed by You.
l.    You hereby represent to the Company that You are not a Medicare
beneficiary, and no conditional payments have been made by Medicare to or on
behalf of You, as of the date You executed this Agreement. You agree to
indemnify, defend, and hold harmless the Company and its Affiliates from any
Medicare-related claims, including but not limited to any liens, conditional
payments, rights to payment, multiple damages, or attorneys’ fees.


6.    The Parties’ Additional Agreements and Acknowledgments. The Parties
further agree and acknowledge:


a.    neither the existence of this Agreement nor anything in this Agreement
shall constitute an admission of any liability on the part of You, the Company,
or any of the Company’s Affiliates, the existence of which liability the Parties
expressly deny.




- 5 -

--------------------------------------------------------------------------------




b.    except as provided herein, this Agreement contains the entire agreement
between You and the Company with respect to the matters contemplated hereby, and
no modification or waiver of any provision of this Agreement will be valid
unless in writing and signed by You and the Company.
c.    this Agreement shall be construed in accordance with the laws of the State
of Kansas, the federal and state courts of which shall have exclusive
jurisdiction over all actions related to this Agreement.
d.    this Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together one and the same Agreement, and a signed copy of this Agreement
delivered by facsimile, pdf, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of an original.
e.    neither of the Parties is relying on any representation not contained
herein; the Parties shall be considered joint authors in the event of any
dispute concerning this Agreement, and no provision shall be interpreted against
any of the Parties because of alleged authorship; this Agreement shall not be
strictly construed by or against You, the Company, or any of the Company’s
Affiliates; and the Parties’ intent is that this Agreement shall be interpreted
as reasonable and so as to enforce the Parties’ intent and to preserve this
Agreement’s purpose.
f.    this Agreement is binding on, and inures to the benefit of, the Company’s
successors and assigns and Your heirs, agents, executors, successors and
assigns.


g.    that the Company may assign this Agreement, including but not limited to
Your releases and waivers, Your additional agreements or prohibitions, and any
other confidentiality or restrictive covenant obligations or agreements signed
by You, including those referenced in Section 4(a).


[The remainder of this page is intentionally blank]




- 6 -

--------------------------------------------------------------------------------




SIGNATURE PAGE
I have fully and carefully read and considered this Agreement and acknowledge
that I understand it. I am signing this Agreement voluntarily with full
knowledge I am waiving my legal rights and that I will be bound by all
agreements, representations, and acknowledgments set forth herein:




Date:
February 21, 2020
 
/s/ Angela Y. Jones
 
 
 
 
Angela Y. Jones
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMPASS MINERALS INTERNATIONAL, INC.
 
 
 
 
 
Date:
2/24/2020
By:
/s/ Kevin Crutchfield
 
 
Name:
Kevin Crutchfield
 
 
 
Title:
CEO
 
 
 
 
 



- 7 -